IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Parentage of
                                                  No. 70899-6-I
D.C.A.,
D.O.B. 06/30/2001,                                DIVISION ONE


                     A minor child.               UNPUBLISHED OPINION

HEIDI JENSEN, f/k/a HEIDI M.
UNDERWOOD,

                     Respondent,

              and
                                                                                   CD



NICHOLAS J. ALLIE,
                                                  FILED: March 17,2014
                     Appellant.


       Grosse, J. — Nicholas Allie appeals trial court orders denying his motion

to revise a child support order and denying his motion for reconsideration. He

claims that the court abused its discretion when it found that he is voluntarily

unemployed to reduce his child support obligation and imputed income to him.

Allie also challenges the trial judge's denial of his request for a deviation from the

standard child support schedule, as well as the judge's impartiality. Because

Allie provides no evidence showing that his health or age, or any other relevant

factors, caused him to change to a much lower paying job, he failed to disclose

all of his resources to the court when he requested a deviation, and he presents

no evidence that the trial judge was biased, we affirm.

                                       FACTS

       Allie and Heidi Jensen are the biological parents of D.C.A., born June 30,

2001. On April 9, 2009, the trial court entered an order of child support requiring
No. 70899-6-1/2


Allie to pay support. Although the standard calculation was $476.32 per month,

the court deviated from this calculation and set the transfer payment at $400.00

per month. The court reasoned:

      The child spends a significant amount of time with the parent who is
      obligated to make a support transfer payment. The deviation does
      not result in insufficient funds in the receiving parent's household to
      meet the basic needs of the child.       The child does not receive
      public assistance.

The court's order listed Allie's monthly net income as $3,304.60.

      On June 14, 2013, Allie moved to adjust the order of child support. In this

motion, he sought to reduce his monthly payments to $102.00 based upon a net

monthly income of $1,299.00 that he earned working at a convenience store.

Financial documents listed Allie's 2011 adjusted gross income as $50,570.00

and his 2012 adjusted gross income as $60,453.00. Allie requested a deviation

from the standard calculation, asserting "I have my 17 year old daughter [K.A.]

residing with me who Iowe a duty of support to," and also, "I have 110 overnights

per year [with] our son [D.C.A.]."

       On July 1, 2013, a court commissioner entered an order of child support.

She set the total monthly transfer amount at $778.20 per month based upon the

standard calculation. The commissioner found:

       The respondent did not report the income of the other adults in his
       household in his declaration. The respondent is going to school
       instead of working. The court finds a basis for finding the
       respondent voluntarily unemployed. On that basis, the court
       imputes income to him based upon his age. The court will not grant
       the respondent's request to deviate child support because of the
       additional income in the household. As the respondent accepts the
       petitioner's income, the court finds her income to be $2,389.00 and
       the respondent's income to be $3,448.00.
No. 70899-6-1 / 3




      On July 17, 2013, the court denied in part Allie's motion to revise the July

1 order, "but granted insofar as the respondent is voluntarily underemployed

purposely to reduce the child support obligation." The court did not otherwise

revise the child support order. On August 19, 2013, the trial court denied Allie's

motion to reconsider the July 17 order on his motion for revision.

      Allie appeals.

                                    ANALYSIS


       Allie claims that the trial court should not have imputed income to him

because he was not voluntarily underemployed.         We review a child support

award for an abuse of discretion.1 We also review an order denying a motion for

reconsideration for an abuse of discretion.2 A court abuses its discretion if its

decision rests on unreasonable or untenable grounds.3

       RCW 26.19.071(6) states:

      The court shall impute income to a parent when the parent is
      voluntarily unemployed or voluntarily underemployed. The court
      shall determine whether the parent is voluntarily underemployed or
      voluntarily unemployed based upon that parent's work history,
      education, health, and age, or any other relevant factors. A court
      shall not impute income to a parent who is gainfully employed on a
      full-time basis, unless the court finds that the parent is voluntarily
      underemployed and finds that the parent is purposely
      underemployed to reduce the parent's child support obligation.
      Income shall not be imputed for an unemployable parent. Income
      shall not be imputed to a parent to the extent the parent is

1 DewBerrv v. George, 115 Wash. App. 351, 367, 62 P.3d 525 (2003) (citing In re
Marriage of Curran. 26 Wash. App. 108, 110,611 P.2d 1350(1980)).
2 Rivers v. Wash. State Conference of Mason Contractors, 145 Wash. 2d 674, 685,
41 P.3d 1175 (2002).
3 In re Marriage of Dodd. 120 Wash. App. 638, 644, 86 P.3d 801 (2004) (quoting in
re Marriage of Leslie. 90 Wash. App. 796, 802-03, 954 P.2d 330 (1998)).
No. 70899-6-1/4


       unemployed or significantly underemployed due to the parent's
       efforts to comply with court-ordered reunification efforts under
       chapter 13.34 RCW or under a voluntary placement agreement with
       an agency supervising the child.

       A parent cannot avoid obligations to his children by voluntarily remaining

in a low paying job or by refusing to work at all.4 "'If a parent is underemployed

but also gainfully employed on a full-time basis, the court must make a further

determination as to whether the parent is purposely underemployed to reduce

the parent's child support obligation.'"5
       Allie alleges that finding he was voluntarily underemployed, "GOES TO

the father's state of mind." He argues, "ONLY the father can testify to his state of

mind. His past work history and other circumstances to [sic] NOT speak to his

'voluntary' state of mind today, currently.     Again, the only person who can

speak to the 'voluntariness' of his mind is himself.         The court ignored his

testimony."

       In his motion to revise the July 1 order of child support, Allie stated that his

income from his job at a convenience store showed he was "clearly not

voluntarily unemployed or underemployed."          RCW 26.19.071(6) requires the

court to consider "work history, education, health, and age, or any other relevant

factors" in determining if a parent is voluntarily underemployed. Here, Allie's

financial documents indicated that his income decreased significantly after the

trial court entered its child support order in 2009, permitting a reasonable

4 In re Marriage of Brockopp. 78 Wash. App. 441, 445, 898 P.2d 849 (1995) (citing
Curran. 26 Wash. App. at 110-11).
5 DewBerrv, 115 Wash. App. at 367 (internal quotation marks omitted) (quoting in
re Marriage of Peterson. 80 Wash. App. 148, 153, 906 P.2d 1009 (1995)).
No. 70899-6-1 / 5




inference that he sought to reduce the child support obligation. Allie provided no

evidence showing that his health or age, or any other relevant factors, caused

him to change to such a low paying job. The commissioner properly found that

Allie was voluntarily underemployed and imputed income to him.

      Allie contends that      he   presented    evidence with     his   motion   for

reconsideration that he was wrongfully terminated by his previous employer. He

claims that "he did not voluntarily leave that previous employer, all the more

reason to not make a finding that the father was voluntarily underemployed." A

litigant may not make arguments on a motion for reconsideration that are "based

on new legal theories with new and different citations to the record."6 "CR 59
does not permit a plaintiff to propose new theories of the case that could have

been raised before entry of an adverse decision."7 Accordingly, we do not

consider this argument.

      Allie also challenges the court's denial of his request for a deviation from

the standard child support calculation. RCW 26.19.075(1) defines the reasons

for deviation from the standard child support calculation, including sources of

income and tax planning, nonrecurring income, debt and high expenses,

residential schedule, and children from other relationships.        Where a party

requests a deviation from the standard child support calculation, the superior

court "shall enter findings that specify reasons for any deviation or any denial of a



6Wilcox v. Lexington Eve Inst.. 130 Wash. App. 234, 241, 122 P.3d 729 (2005).
7Wilcox. 130 Wash. App. at 241.
No. 70899-6-1/6




party's request for any deviation from the standard calculation made by the

court."8 RCW 26.19.075(2) requires disclosing all of the income and resources of

the parties, their new spouses or domestic partners, and other adults in their

households. "The function of RCW 26.19.075(2) is to preclude a deviation from

being granted unless (1) the parties have fully disclosed their resources and (2)

the court enters specific reasons for the deviation."9

       Allie claims that the court should have granted a deviation because

Jensen's income showed a disparity in their living costs, Allie relied on

roommates and gifts or loans to meet his financial needs, the residential

schedule caused a financial burden, Allie had a duty to support his child from

another relationship, and that the order worked a "severe economic hardship

upon him." The commissioner found that although Allie had a domestic partner

and a male roommate who lived at his residence, he did not disclose their

income to the court.   Because Allie failed to disclose all of his resources to the

court, the commissioner did not abuse her discretion when she denied his

request for a deviation.

       Finally, Allie asserts, "Judge Appel cannot testify at all under ER 602

and 605.   His statement 'dads don't want to pay child support' actually makes

for a disturbing concern about his bias against non-custodial fathers, even to

the point of bigotry." Allie provides no transcript from the trial court or any other



8 RCW 26.19.075(3).
9 In re Marriage of Holmes. 128 Wash. App. 727, 737-38, 117 P.3d 370 (2005).
No. 70899-6-1 / 7




evidence showing that the judge made this statement.              Therefore, we do not

address this issue.


                                     CONCLUSION


       Because      Allie's   work   history   indicates   that   he   was   voluntarily

underemployed to reduce his child support obligation, he failed to disclose all of

his resources to the court when requesting a deviation from the standard child

support schedule, and we do not consider Allie's remaining arguments, we affirm.




                                                      .^yVovw—a
WE CONCUR: